Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on  9/13/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “the round elements 18d of Ogawa are each separated by gap of various sizes and are therefore not adjacent to one another”, the examiner disagrees with this argument.  As far as the term “adjacent” is concerned, since the term “adjacent” can be defined as “close to” or “nearby”, it does not implicitly suggest that the term “adjacent” should be interpreted to convey the restricted interpretation that applicant now asserts.  Thus, the examiner maintains that Ogawa discloses applicant’s broadly recited claim limitation.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.
In addition, applicant argues that Ogawa does not disclose the feature of a discretely varying reflectivity.  However, the examiner disagrees with this argument.  Contrary to applicant’s argument, since the term “discrete” is defined as “individually separate and distinct”, it is perfectly valid to assert that Fig.7 of Ogawa discloses the applicant’s broadly recited claimed feature (i.e. a discretely varying reflectivity).  More specifically, it is clear that a plurality of round elements 18d of Fig.7 are not continuous and individually separate from each other.  Thus, the examiner’s interpretation is well within their right to use the broadest most reasonable interpretation.  Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9 and 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 5,061,952).
Regarding claims 1, 17 and 18, Ogawa discloses an optical encoder system comprising: a movable target (18; Fig.7) including a plurality of adjacent sections (a plurality of round elements 18d), wherein the adjacent sections comprise a first section (a smallest round element) with a lowest reflectivity and a second section (a largest round element) with a highest reflectivity, and wherein the plurality of adjacent sections are arranged such that the reflectivity of each section increases from the first section to the second section (Fig.7) to thereby to provide a discretely varying reflectance dependent on a position of the target within the system (a plurality of round elements 18d of Fig.7 are not continuous and individually separate from each other, wherein each round elements provide a varying reflectance), wherein the target includes one or more openings or gaps arranged to provide the varying reflectance (Fig.7); an emitter (21) positioned on a first side of the target to illuminate the target; and a sensor (22) positioned on the first sense a reflectance from the target, wherein the sensed reflectance is dependent on the position of the target within the system (col.2, line 56-col.3, line 5).  Regarding claim 20, the method steps therein are inherently disclosed by the device of Ogawa.
	Regarding claims 2 and 7, the limitations therein are shown in Fig.1 of Ogawa.
	Regarding claim 9, the limitation therein is shown in Fig.7 of Ogawa.
	Regarding claim 11, Ogawa discloses the recited analogue to digital converter (26; Fig.1).
	Regarding claim 12, Ogawa discloses the recited processor (28; Fig.1).
	Regarding claims 13 and 15, the limitations therein are disclosed in col.2, lines 58-67 of Ogawa.
	Regarding claims 16 and 19, the limitations therein are shown in Fig.1 of Ogawa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Takuya et al (Jp-2007033100A).
Regarding claims 6 and 8, although Ogawa does not specifically mention that the target is configured for linear movement, such feature is well known in the art as disclosed by Takuya et al (Figs.3, 8, 11) and the specific scheme utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  Regarding claim 8, the limitation therein is shown in Fig.9 of Takuya et al.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa.
Regarding claim 14, the specific sensor utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application and involving only routine skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878